Citation Nr: 1440257	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for service connected bilateral hearing loss.

REPRESENTATION

Warren Roth, Attorney at Law

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2013, the Veteran changed his representative from the New York State Division of Veterans Affairs to Warren J. Roth, Attorney at Law.  In May 2013, the Veteran was notified that his private attorney could not represent him because the attorney was not accredited by VA.  See 38 C.F.R. § 14.629(b).  The May 2013 letter notified the Veteran of his right to appoint another representative and that if the Veteran did not respond within 30 days of the letter, it would be assumed that the Veteran desired to represent himself.  To date, no response has been submitted.  Thus, it is assumed that the Veteran is representing himself.

In his July 2010 Substantive Appeal to the Board (VA Form 9), the Veteran specified that he did not want a hearing before a member of the Board.  However, in a March 2013 VA Form 9, submitted by the Veteran's unaccredited representative, he expressed that he did desire a hearing before a member of the Board.  To clarify the Veteran's wishes, he was sent a letter in May 2013.  That letter asked the Veteran to note whether he desired a Board hearing and if he did not respond within 30 days, the Board would assume that he did not desire a Board hearing.  To date, no response has been received.  Thus, it is assumed that the Veteran does not desire a Board hearing.

This matter was last before the Board in June 2013, when it was remanded for additional development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's June 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hearing loss has been manifested by numeric designations no greater than Level III for the right ear and no greater than Level II for the left ear.

CONCLUSION OF LAW

The criteria for establishing entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated June 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  Additionally, pursuant to the Board's June 2013 remand, audiology testing results from Dr. H.J. were obtained and associated with the claims file.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded two VA examinations for his bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's bilateral hearing loss, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2012). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at his June 2008 VA examination.  On the June 2008 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
50
65
38
LEFT
15
20
60
70
41

Speech recognition was 96 percent bilaterally.  Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at a February 2009 VA audiology consultation.  At that consultation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
60
75
51.5
LEFT
25
35
60
70
47.5

Speech recognition was 100 percent in the right ear and 88 percent in the left ear.  It is not clear that the Maryland CNC test was performed, as it must under the applicable regulations.  See 38 C.F.R. § 4.85(a).  Nonetheless, even assuming that speech recognition testing was the Maryland CNC testing, the results of the February 2009 audiometric testing still results in a noncompensable rating.  

Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral II.  Under Table VII, if one ear is rated I and the other is rated II, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at a December 2012 VA examination.  At that VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
60
75
50
LEFT
25
40
60
75
50

Speech recognition was 98 percent in the right ear and 94 percent in the left ear. Under Table VI, the Veteran's right ear is assigned Roman numeral I and the left ear is assigned a Roman numeral I.  The examiner noted that the Veteran reported difficulty hearing in crowded places and also had trouble hearing background noise, the television and high pitched sounds.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report in addition to dictating objective test results).

Under Table VII, if one ear is rated I and the other is rated I, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

Audiometric testing with respect to the Veteran's bilateral hearing loss was performed at a private audiometric evaluation performed in March 2013.  At the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
75
63
LEFT
35
50
70
75
58

Speech recognition was recorded as 84 percent bilaterally.  It is not clear that the Maryland CNC test was performed, as it must under the applicable regulations.  See 38 C.F.R. § 4.85(a).  Nonetheless, even assuming that speech recognition testing was the Maryland CNC testing, the results of the February 2009 audiometric testing still results in a noncompensable rating.  

Under Table VI, the Veteran's right ear is assigned Roman numeral III and the left ear is assigned a Roman numeral II.  Under Table VII, if one ear is rated II and the other is rated III, a zero percent disability rating is assigned.  These results do not show an exceptional patterns of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86.

The Veteran also underwent VA audiology consultations in March 2009, March 2010, and December 2011.  However, there is no evidence that pure tone thresholds were ever evaluated at any of those consultations, as required to rate the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85(a).  Private audiometric evaluations were also conducted in October 2004, March 2006, and March 2008.  However, speech recognition was not assessed during the initial evaluation and, thus, the results obtained therein are also insufficient for rating purposes.  See id.  Conversely, such testing was performed in March 2006 and March 2008.  On neither occasion, however, did the private examiner specify whether the Maryland CNC standard had been used.  Nevertheless, the Board finds that further clarification in this regard would be unnecessary since, even assuming the application of this VA-approved standard, the results of those private audiological evaluations would all be insufficient to award the Veteran a compensable rating.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (clarification of private medical reports is only necessary where the underlying evidence is relevant, factual, and objective).

The Board recognizes that the Veteran believes a compensable disability rating is warranted.  However, as already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  The evidence does not show that the Veteran met the numerical designation for a compensable rating for hearing loss.  Id; 38 C.F.R. §§ 4.85, 4.86 (Diagnostic Code 6100).  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to a compensable disability evaluation for bilateral hearing loss must be denied.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


